—Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 9, 1992, which denied defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (8), unanimously affirmed, without costs.
The requirements of CPLR 305 (b) were complied with in the instant case. While the words "personal injury” may not apprise the defendants of the precise legal theory behind plaintiffs case, they adequately apprise defendants of the "nature of the action” at this stage of the litigation (cf., Drummer v Valeron Corp., 154 AD2d 897, lv denied 75 NY2d 705). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ.